DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 24 May 2022 as a response to the Non-Final Office Action issued 24 November 2021.  Claims 1, 9, 11, 15, 16, and 19 are amended.  Claims 2-4, 12-14, 17, 18, and 20 are cancelled.  Claims 1, 5, 6, 9, 11, 15, 16, and 19 are pending and considered below.

Claim Rejections - 35 USC § 101
Applicant’s arguments, see Remarks, filed 24 May 2022, with respect to the rejection of claims 1, 5, 6, 9, 11, 15, 16, and 19 under 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1, 5, 6, 9, 11, 15, 16, and 19 has been withdrawn. 
	All pending claims were previously rejected under 35 USC 101.  Applicants submitted amendments to the independent claims 1, and 11, which incorporated elements of the disclosure and result in the transformation of the judicial exception of the instant claims into significantly more than the exception itself, and comprise a practical application.  
	The Examiner continues to maintain that the instant claims are directed to a judicial exception related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors and also is similar to judicial exceptions including mental processes such as concepts performed in the human mind including an observation, evaluation, judgement, opinion.
	However the Examiner determines that the instant invention is further directed to a practical application related to the coordination of the delivery of voice-interactive messages and instructions as well as the prior provision of an audible alert related to the display of broadcast media on multiple display devices simultaneously.  Relevant disclosures of the written description related to the determination are at paragraphs [50] and disclosures related to alerts are at paragraphs [28] and [33].

Claim Interpretation
	Applicants have not offered any specific arguments related to the in place claim interpretation under 35 USC 112(f), means plus function, with respect to claims 1, 5, 6, and 9, and therefore the interpretation is maintained.

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 24 May 2022, with respect to the rejection of all pending claims 1, 5, 6, 9, 11, 15, 16, and 19 have been fully considered and are persuasive.  The rejection of all pending claims 1, 5, 6, 9, 11, 15, 16, and 19 has been withdrawn. 

Reasons for Allowance
Claims 1, 5, 6, 9, 11, 15, 16, and 19 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Stepanov et al. (20140298364) in view of Deopura (20180007150), Oren et al. (20170171620) and Schultz et al. (20140154983) discloses an apparatus and computer readable medium comprising: 
A system for implementing an interactive scheme to monitor user engagement with media content, comprising: 
a display device that is configured to display broadcast media content; 
a communication interface that is configured to establish a communication link with a plurality of voice-interactive user interfaces; 
a data collection and analysis device that is configured to receive and collect user inputs from a plurality of users input via the plurality of voice-interactive user interfaces across the established communication link; and 
a question providing device that is configured to generate questions associated with the displayed broadcast media content, wherein: 
the question providing device is further configured to provide at least one question associated with the displayed broadcast media content to the plurality of users by at least one of (a) displaying the at least one question on the display device and (b) communicating the at least one question via the plurality of voice-interactive user interfaces, and 
the data collection and analysis device is further configured to: 
(a) determine which of a plurality of received user inputs represents an answer to the at least one question; 
(b) evaluate whether a determined answer to the at least one question reflects association with the displayed broadcast media content; 
(c) aggregate an evaluation of a plurality of determined answers to a plurality of the at least one questions to produce an objective evaluation of attention of each of the plurality of users to the broadcast media content; 
(d) generate messages to be communicated to the plurality of users via the communication link regarding a result of the objective evaluation; 
(e) communicate the generated messages to the plurality of users as at least one of (a) a separate display on the display device or (b) another input via the plurality of voice-interactive user interfaces; 
(f) notify a particular user that exceeds a predetermined threshold of the aggregation of a particular award based on the aggregation; 
(g) assess and store a comparative analysis of the attention to the broadcast media content by comparing aggregations for the plurality of users;

However, the combination of Stepanov in view of Deopura, Oren and Schultz does not teach at least: 
(h) apply a predetermined criteria to the comparative analysis for the plurality of users to identify one or more of the plurality of users as winners of one or more predetermined prizes; and
(i) communicate to the winners of the one or more predetermined prizes a separate message via the one or more of the plurality voice-interactive user interface of each of the one or more of the plurality of users identified as the winners instructions for obtaining the one or more predetermined prizes in a form of at least one of merchandise, discounts, coupons or cash, and an audible alert is communicated to the plurality of voice-interactive user interfaces of the plurality of users prior to display of the broadcast media content on the display device.

Moreover, the missing claimed elements from Stepanov in view of Deopura, Oren and Schultz are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Stepanov in view of Deopura, Oren and Schultz because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for the combination. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Please see attached References Cited form 892
	See Gordon et al. (20180032997) for disclosures related to providing audible and visual advertising displays on mobile devices in response to user actions.  See at least paras. [150]-[160].
	See Davis et al. (20140357312) for disclosures related to the enhancement of user experiences implementing audio and video information as well as appropriate content related to sensor input.  See at least paras. [244]-[269].
	See Allen et al. (20130073392) for disclosures related to the provision of a variety of advertisement types via a number of methods including audio advertisements.  See at least paras. [19]-[37].
	See Christopher (WO 2005/119648 A2) for disclosures related to the provision of advertisements and information to users implementing voice interactive applications.  
	See Lee et al., The Design and Development of User Interfaces for Voice Application in Mobile Devices, 2006 Institute of Electrical and Electronic Engineers
	See Chang et al. An Empirical Study of Voice-Enabled Web Applications, Pervasive Computing Published by the IEEE CS and IEEE ComSoc 2006
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682